Citation Nr: 0001187	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-45 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome 
with lumbar scoliosis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left elbow injury to include any left ulnar neuropathy and 
cubital tunnel syndrome, currently rated as zero percent 
disabling.

3.  Entitlement to service connection for bilateral flexible 
pes planus (flat feet) with bilateral posterior tibial 
tendinosis.

4.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for tension/rebound 
headaches also diagnosed as probable migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran's DD-214 reflects that he served on active duty 
from August 1975 to November 1994 and that he also had over 
two years and nine month's of prior active service.  He 
served in the Persian Gulf during 1990 and 1991. 

According to the veteran's DD-214, he served as a 
Transportation Services Sergeant.  He received the Southwest 
Asia Service Medal, Bronze Service Star, Kuwait Liberation 
Medal, Meritorious Service Medal, Army Commendation Medal 
(7th award), Army Achievement Medal, Good Conduct Medal (7th 
award), National Defense Service Medal (2nd award), Armed 
Forces Expeditionary Medal, NCO Professional Development 
Ribbon (Number 3), Army Service Ribbon, Overseas Service 
Ribbon (Number 3), Driver and Mechanic Badge with Bar, Drill 
Sergeant Identification Badge, and the Overseas Service Bar.  
He did not receive any medals that conclusively establish 
participation in combat.

This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that, inter alia, denied increased 
ratings for low back syndrome with lumbar scoliosis and for 
residuals of a left elbow injury to include any left ulnar 
neuropathy and cubital tunnel syndrome.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the matter.   

In September 1996, the case was transferred to the Columbia, 
South Carolina RO where denial of the requested benefits was 
continued in a January 1997 rating decision.

In May 1997, the veteran testified before an RO hearing 
officer.  In October 1998, the veteran indicated that he did 
not desire a hearing before a traveling member of the Board.

In January 1999, the Board decided an issue on appeal and 
remanded the remaining increased rating claims for further 
development.  The requested development has been completed to 
the extent possible.  During the remand period, the veteran 
perfected an appeal of a June 1998 RO rating decision that 
determined that the claims for service connection for 
bilateral pes planus with bilateral posterior tendinosis, for 
a bilateral knee condition, for memory loss, and for 
tension/rebound headaches were not well grounded.  The Board 
will therefore address those issues also.  The veteran has 
not requested a hearing concerning those claims.

In April 1996 and January 1997 rating decisions, the RO 
denied a claim for service connection for abdominal 
pain/stomach disorder, inter alia and properly notified the 
veteran of those determinations and his appeal rights.  He 
timely appealed some of the issues, but not the denial of 
service connection for abdominal pain/stomach disorder.  In 
June 1999, the veteran submitted a notice of disagreement 
(NOD) as to the denial of service connection for abdominal 
pain/stomach disorder.  The NOD was untimely with respect to 
that issue and therefore the Board lacks jurisdiction to 
address that issue.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302 (1999).  In a July 1999 rating 
decision, the RO again denied service connection for the 
claimed stomach disorder.  The veteran has not expressed 
dissatisfaction with that decision and he is reminded that if 
he desires to appeal that decision, he must submit a NOD 
within one year of the date of mailing that rating decision.


FINDINGS OF FACT

1.  All development necessary for an equitable disposition of 
the increased rating issues addressed herein has been 
completed.

2.  The veteran's service-connected low back syndrome with 
lumbar scoliosis is manifested by marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  

3.  Additional impairment due to radiculopathy and lower 
extremity weakness approximates the criteria for severe 
lumbosacral strain.   

4.  Impairment that is equivalent to pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief is not shown.

5.  The left ulnar neuropathy is manifested by subjective 
complaints of pain and tingling from the arm to the fingers, 
arm and hand numbness, and left elbow tenderness resulting in 
moderate incomplete paralysis.  

6.  Neither severe incomplete paralysis nor complete 
paralysis (Griffin claw deformity) of the left arm is shown.

7.  The veteran did not serve in combat but he did serve in 
Southwest Asia during the Persian Gulf War period.

8.  A medical diagnosis of bilateral flexible pes planus with 
bilateral posterior tibial tendinosis has been given.

9.  The veteran has not submitted medical evidence tending to 
link bilateral flexible pes planus with bilateral posterior 
tibial tendinosis to any disease or injury in service nor has 
he submitted lay evidence of a nexus between foot or ankle 
pain and active service in Southwest Asia during the Persian 
Gulf War period.

10.  There is no competent medical evidence tending to show 
that degenerative changes of the feet were present in 
service, became manifest within any applicable presumptive 
period, or that they are otherwise related to active service.  

11.  The veteran has not submitted medical evidence tending 
to link complaint of knee pain to any disease or injury in 
service nor has he submitted lay evidence of a nexus between 
knee pain and active service in Southwest Asia during the 
Persian Gulf War period.

12.  The veteran has not submitted objective evidence that 
any claimed memory loss is or has been at least 10 percent 
disabling at any time or that it is otherwise related to 
active service in any way. 

13.  The veteran's tension/rebound headaches, also diagnosed 
as probable migraine headaches, are related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for low back 
syndrome with lumbar scoliosis are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999).

2.  The criteria for a 20 percent evaluation for left ulnar 
neuropathy, cubital tunnel syndrome are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8516 (1999).

3. The claims for service-connection for bilateral flexible 
pes planus with bilateral posterior tibial tendinosis, for 
bilateral knee pain, and for memory loss are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Tension/rebound headaches, also diagnosed as probable 
migraine headaches, were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§ 3.303



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
increased rating claims are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability evaluations are determined by comparing pertinent 
symptomatology to the criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1999).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

I.  Increased Rating for the Low Back

The veteran's October 1972 enlistment examination report 
reflects that he had no prior relevant medical problems.  In 
March 1993, the veteran reported back pain with physical 
activity for three to four weeks and use of Motrin.  
Lumbosacral strain was assessed.  A November 1993 X-ray 
showed mild degenerative disk narrowing at L4-5.  A December 
1993 report notes continued low back pain despite an exercise 
program, a corset, and medication.  A 50 percent decrease in 
range of motion of the spine in all planes was reported.  
Lower extremity strength was 4/5 with bilateral guarding.  
Straight leg raising was positive at 45 degrees.  The 
assessment was chronic low back pain with disk problem to be 
ruled out.  A May 1994 report notes continued back problems 
due to probable degenerative joint disease.  A P3 profile was 
recommended as the veteran was already on a P2 (no running) 
profile.  The diagnosis was degenerative joint disease of the 
lumbar spine with radiation. 

A December 1994 VA general medical examination report notes 
complaint of chronic low back pain, among others.  No left 
elbow complaint was noted.  Musculoskeletal examination 
revealed full range of motion of all joints with no bone or 
joint abnormality noted.  Straight leg raising was negative, 
bilaterally.  All other systems were essentially normal and 
the diagnoses included complaint of chronic low back pain.  
There were also other findings not related to this appeal.

A December 1994 VA joints examination report notes a history 
of low back pain.  During the examination, the veteran 
reported a history of multiple in service back injuries from 
falls during physical training.  He reported constant back 
pain that was worse with bending over or lifting heavy 
objects.  His reported treatment had included non-steroidal 
medication, muscle relaxants, physical therapy, and a 
lumbosacral corset with some relief provided by each.  The 
veteran denied radiculopathy, bowel, or bladder complaints.  
Back tenderness was noted but no spasm was elicited.  He also 
reported left elbow "funny-bone" problems with dysesthesia 
down into the left, non-dominant, hand.  The examiner found 
normal posture and normal feet.  The left elbow had no 
swelling or deformity.  Palpation of the medial or lateral 
epicondyle was painless.  Tinel's test at the cubital tunnel 
was positive.  Range of motion of the left elbow was from 
zero degrees of extension to 140 degrees of flexion.  
Pronation and supination was normal.  Compression of the 
ulnar nerve at the elbow produced dysesthesia at the ulnar 
aspect of the left hand.  Spinal examination showed no 
postural abnormality of fixed deformity.  The veteran wore a 
lumbosacral corset.  There was tenderness at the midline of 
the lumbosacral junction but no spasm.  Straight leg raising 
was weakly positive on the right with pain and tingling in 
the calf at 70 degrees.  The left leg was negative and the 
neurologic examination was otherwise normal.  The lumbar 
spine flexed forward to 70 degrees, backward to 30 degrees, 
40 degrees of right and left flexion and rotation.  Deep 
tendon reflexes were 2+ and symmetric at the knee and 1+ and 
symmetric at the ankle.  A December 1994 VA X-ray showed mild 
scoliosis of the upper lumbar spine with convexity to the 
right.  There was a small bone spur at the anterosuperior 
aspect of he L5 vertebral body.  Much of the spinous process 
of the L5 vertebra was absent; thought possibly to be the 
result of developmental conditions.  X-rays of the left elbow 
were negative.  The relevant impressions were mild to 
moderate left elbow cubital tunnel syndrome and mechanical 
low back pain/chronic lumbar strain with some possible mild 
S1 radiculopathy on the right side.

A February 1995 VA Persian Gulf examination report notes 
complaint of back pain that did not radiate.  It had been 
noticed for the previous three years.  A February 1995 VA X-
ray showed minimal spurring at the superior endplate of L5.  

In a March 1995 rating decision, the RO established service 
connection for low back syndrome, lumbar scoliosis and 
assigned a 10 percent rating under Diagnostic Code 5295.  The 
RO also established service connection for mild ulnar 
neuropathy, cubital tunnel and assigned a noncompensable 
rating under Diagnostic Code 8516.

An August 1995 VA general medical examination report notes 
that the veteran reported chronic low back pain and left 
ulnar nerve palsy.  The examiner reported marked tenderness 
to palpation of the left ulnar nerve at the elbow but normal 
distal reflexes and sensation.  Musculoskeletal examination 
indicated full range of motion of all joints with no bony or 
joint abnormality appreciated.  

A VA form dated in August 1995 indicates that the veteran 
received a metal back brace and a left elbow brace.

A September 1995 VA physical therapy report indicates 
complaint of low back pain with paresthesia radiating into 
the right lower extremity on flexion of the right extremity 
or the spine.  The symptoms were partially relived by a 
corset.  A differential diagnosis of possible spina bifida 
versus herniated nucleus pulposus/disc bulge was offered.  A 
computerized tomography (CT) study was recommended.

In October 1995, a lumbar spine CT report notes mild disc 
bulging at L4-5 without evidence of disc herniation.  Diffuse 
disc bulging was evident at L5-S1 as well as a possible disc 
herniation abutting the right nerve root.  Spina bifid 
occulta was noted at L5 and partially at S1.

In an April 1996 rating decision, the RO continued a 10 
percent rating for the low back disorder and continued a 
noncompensable rating for the left elbow disorder.

In May 1997, the veteran testified before an RO hearing 
officer that he had terminated his employment with the Post 
Office about a month earlier.  He indicated that he drove a 
truck, as opposed to carrying mail, and reported that his 
back caused problems climbing into and out of his truck.  He 
testified that he currently took college courses but felt 
throbbing back pain after sitting 45 minutes.  He described 
the back pain as aching that went to the toes.  He testified 
that he performed therapeutic exercises and walked but that 
these activities caused increased back pain.  He also said 
that his TENS unit helped.  He reported that his back brace 
forced him to assume better posture while seated, which 
tended to help and that any lifting caused increased pain.  
He reported that standing longer than five minutes caused 
increased pain.  He produced his medication containers and 
read the names Tylenol, Flexeril, and Salsalate from them.

At the hearing, the veteran also submitted VA clinical 
reports dated in 1997.  A May 1997 VA outpatient treatment 
report notes complaint of low back pain.  Flexeril was 
prescribed.

In June 1997, the RO received additional VA clinical reports 
that note treatment for several health problems.  A May 1996 
electromyography (EMG) report notes normal right lower 
extremity study. 

A June 1997 VA neurological examination report indicates that 
the veteran wore a transcutaneous electrical nerve 
stimulation (TENS) unit with electrodes to the lumbosacral 
region.  He complained of pain and weakness.  He had good 
muscle functions of the hip flexors, quadriceps, and 
hamstrings.  He could stand on his heels and toes without 
difficulty.  Pinprick examination of the lower extremities 
revealed no abnormality.

A June 1997 VA spine examination report indicates that the 
veteran reported an in-service back injury from falling from 
a truck.  He reported bilateral leg pain, worse on the right, 
with some shooting pain and numbness in the toes.  He 
currently took Motrin and muscle relaxants plus two other 
medications.  He reported that he alternated use of two back 
braces, a hard one and a softer one, and that he used a TENS 
unit.  He had no bladder or bowel dysfunction.  He said that 
his back hurt worse than the legs.  He reported ongoing VA 
physical therapy.  The examiner reported that the veteran 
currently could forward flex to 30 degrees at which point he 
had pain in his back.  He could extend only to neutral.  He 
had difficulty cooperating with lateral bending but he did 
bend to 20 degrees in each direction without pain.  Reflexes 
at the knees and ankles were 2+ bilaterally.  Sensation to 
light touch and to pinprick was intact.  He had motor 
weakness on the right and left with 4/5 strength in the 
tested muscle groups.  Straight leg raising was negative in 
the seated position but positive at 20 degrees in the supine 
position.  The veteran walked with a markedly slow gait and 
shortened steps when leaving the examination room.  The 
relative assessment was "no concrete physical findings of 
radiculopathy."  The examiner noted that the veteran's 
reported symptoms appeared to be out of proportion to the 
physical findings.  The examiner also reported that the 
veteran displayed positive Waddell signs indicating 
factitious or non-organic radicular findings.  Current X-rays 
showed mild degenerative changes at the lower lumbar spine, 
most prominent at the L4-5 level.  Some minimal changes since 
February 1995 were shown.  Spina bifida occulta at L5, not 
considered clinically significant, was also shown.  The 
remainder of the lumbar spine was negative.

A March 1998 VA joints examination report notes findings for 
knee and ankle joint conditions.  A March 1998 VA 
neurological examination report notes complaint of back pain 
and use of pain relievers.  The veteran's muscle mass, tone, 
and strength were found to be normal.  Sensory examination 
was normal.

In January 1999, the Board remanded the issue of an increased 
rating for low back syndrome with lumbar scoliosis to the RO 
for additional development.  The Board requested that the 
recent VA examiner provide an addendum estimating the degree 
of back disability that could be attributed to the service-
connected low back syndrome, lumbar scoliosis, degenerative 
changes, and disc pathology. 

In February 1999, the RO requested that the veteran report 
any recent treatment for his back.

In June 1999, the veteran submitted various VA clinical 
reports that chiefly concerned the left elbow.

A June 1999 VA examination report notes that the veteran 
reportedly fell from a trailer in 1997 but that his back 
symptoms preceded that fall.  The examiner noted a review of 
the claims file.  The examiner noted that the veteran wore a 
back corset and a TENS unit and reported that the veteran had 
three positive Waddell signs, including pain with rotation, 
pain with axial loading, and also increased somatization, 
particularly over the lumbar area.  Lumbar range of motion 
was to 40 degrees of flexion and to 10 degrees of extension.  
Straight leg raising was negative to 60 degrees bilaterally.  
The veteran could squat and return to standing.  He could 
stand on his tiptoes and heels.  Motor strength on manual 
testing was 3/5 to 4/5 in the bilateral iliopsoas, 
quadriceps, hamstrings, tibialis anterior, gastrocs, and the 
extensor hallucis longus.  No sensory dermatomes were noted; 
however, the veteran did complain of numbness in the left 
lateral dorsum, which did not follow a dermatomal pattern.  
Deep tendon reflexes were 2+ at the patellae, the knees, and 
at the Achilles tendons.  The examiner felt that the 
veteran's complaints of pain were far out of proportion to 
his physical findings.  The examiner reported that it was 
unclear whether the 1997 injury exacerbated his symptoms.  

The Board notes at the outset of its legal analysis that the 
case was recently remanded so that the VA examiner could 
provide the Board with an estimate of disability due to 
service-connected back problems (low back syndrome, lumbar 
scoliosis, degenerative changes, and disc pathology).  The 
Board felt that this estimate would be helpful in accurately 
determining the true level of disability caused by service-
connected symptomatology.  On remand, the examiner reported 
that the complaints of pain on spine rotation, axial loading, 
and other lumbar area pain were out of proportion.  However, 
the examiner did not estimate to what extent the veteran's 
complaints were out of proportion nor did the examiner offer 
any explanation of why the veteran's complaints were felt to 
be out of proportion to the clinical findings.  The examiner 
did not mention any disc pathology.  The Board is therefore 
uncertain whether to exclude any of the veteran's complaints 
of painful motion, weakness, and neurological deficits and 
resolves any remaining doubt on this issue in favor of the 
veteran.  

A review of the above facts indicates limitation of flexion 
to 40 degrees and limitation of extension to 10 degrees.  
Lateral bending and rotational movement was painful at any 
position.  Additional muscle weakness is noted in the 
bilateral iliopsoas, quadriceps, hamstrings, tibialis 
anterior, gastrocs, and the extensor hallucis longus.  There 
was also complaint of numbness in the left lateral dorsum.  
Straight leg raising was positive at 20 degrees in the supine 
position.  A 1995-CT study revealed mild disc bulging at L4-5 
without evidence of disc herniation and diffuse disc bulging 
was evident at L5-S1 as well as a possible disc herniation 
abutting the right nerve root.  Disc narrowing at L4-5 has 
been shown by X-rays since November 1993.  

As noted above, the veteran's low back syndrome with lumbar 
scoliosis is currently rated 10 percent disabling under 
Diagnostic Code 5295, which is the diagnostic code for 
lumbosacral strain.  Under the provisions of that code, a 10 
percent rating is warranted when the symptoms are limited to 
characteristic pain on motion.  Diagnostic Code 5295 provides 
that a 20 percent evaluation is warranted when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.   See 
38 C.F.R. § 4.71a, Code 5295 (1999).  

The medical evidence of record clearly indicates that the 
lumbar spine disability is more severe than reflected in the 
current rating for characteristic pain on motion.  The 
veteran had only 30 degrees of forward flexion in 1997 and 40 
degrees in 1999.  Given these symptoms, the Board finds that 
there is marked limitation of forward bending in the standing 
position.  The objective evidence also shows loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint space.  Some radiculopathy is also 
suggested.  Taking these symptoms into account as well as the 
tenets of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra, 
the Board finds that overall the service-connected back 
symptoms produce impairment approximating the maximum (40 
percent) rating offered for severe lumbosacral strain.  As 
the criteria for a 40 percent rating under Diagnostic Code 
5295 are met, the claim for an increased rating must 
therefore be granted.  

Turning to other potentially available diagnostic codes, the 
Board notes that Diagnostic Code 5292, under which limitation 
of motion of the lumbar spine is rated, does not offer a 
rating higher than 40 percent.  Therefore, although 
potentially applicable to this case, use of this code would 
not result in a greater advantage to the veteran.  Diagnostic 
Code 5293 offers a higher (60 percent) rating for 
intervertebral disc syndrome; however, to warrant a 60 
percent rating, the symptoms or overall impairment must be 
equivalent to persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc with little 
intermittent relief.  In this case, some radicular findings 
are present as evidenced by a positive straight leg-raising 
test in the supine position and complaint of numbness in the 
leg.  The medical evidence, however, shows ample deep tendon 
reflexes and also shows that there is no muscle spasm.  For 
this reason, the Board does not find that the criteria for 
pronounced intervertebral disc syndrome are met, even 
considering any additional impairment due to weakness, 
fatigability, or incoordination. 

II.  Increased Rating for Residuals of a Left Elbow Injury.

The veteran's service medical records reflect a left elbow 
injury in August 1990.  Complaint of elbow pain persisted and 
a November 1993 report indicates a diagnosis of left 
olecranon bursitis.  

During a December 1994 VA general medical examination, the 
veteran reportedly did not mention an elbow complaint.  The 
examiner noted full range of motion of all joints and no 
neurologic disorders.  

During a December 1994 VA joints examination, the veteran 
reported a history of problems with the left elbow "funny-
bone."  He said that he noticed occasional dysesthesia 
(distortion of sensation, Dorland's Illustrated Medical 
Dictionary 515 (28th ed. 1994)) down the left arm to the 
left, non-dominant, hand.  The examiner reported that the 
left elbow had no swelling or deformity.  There was no pain 
on palpation of the medial or lateral epicondyle.  The 
veteran did display a positive Tinel's sign (tingling 
sensation at the distal end of a limb when percussion is made 
over the site of a divided nerve, Dorland's Illustrated 
Medical Dictionary 1527 (28th ed. 1994)) at the cubital 
tunnel.  Flexion of the elbow was from 0 to 140 degrees with 
normal pronation and supination.  There were dyesthesias into 
the ulnar aspect of the left hand during compression of the 
ulnar nerve at the elbow.  The relevant diagnosis was cubital 
tunnel syndrome, left elbow, mild to moderate.  X-rays of the 
left elbow were negative.

In a March 1995 rating decision, the RO established service 
connection for mild ulnar neuropathy, cubital tunnel (left 
arm), and assigned a noncompensable rating under Diagnostic 
Code 8516 on the basis that less than mild incomplete 
paralysis had been shown.

An August 1995 VA general medical examination report reflects 
marked tenderness on palpation of the ulnar nerve of the left 
elbow with normal distal sensation and reflexes.  The 
relevant diagnosis was left ulnar nerve palsy, by patient 
report.

In September 1995, the left elbow was reevaluated and was 
found to be painful at the proximal ulna.  The veteran was 
not able to support the elbow on an armrest and he reported 
reduced range of motion due to discomfort.  Bursitis was 
assessed.  

In an April 1996 rating decision, the RO continued a 
noncompensable rating for the left elbow disorder and the 
veteran appealed.

An April 1996 VA treatment report indicates status post 
surgery for the left cubital tunnel syndrome with constant 
pain despite NSAIDS (non-steroidal antiinflammatory drugs).  

In November 1996, the veteran reported that he was receiving 
physical therapy and that his doctor told him that he would 
have to live with the elbow injury.  

In May 1997, the veteran testified before an RO hearing 
officer that he felt a tingling sensation extending to the 
fingers when he rested his left elbow on hard surfaces.  He 
testified that extending the left fingers caused some pain in 
the back of the elbow due to a broken part of the bone.  He 
testified that he also had some left arm pain and weakness 
also.  He indicated that his right arm was his dominant arm. 

A June 1997 VA examination report indicates that the veteran 
tucked his left arm close to the chest in a demonstration of 
pain during the examination.  He was reluctant to move the 
arm stating that the arm muscles tightened up.  He was able, 
with coaxing, to show function in all muscles.  The examiner 
reported that there was no weakness of left-hand grip or 
other abnormality of muscle mass or tone.  Sensory 
examination showed left arm diffuse numbness throughout 
without regard to anatomical pattern for peripheral nerve or 
nerve root.  The examiner noted that the decreased pinprick 
numbness transcended the ulnar, median, and radial nerves.  
Biceps and triceps muscles were good despite the veteran's 
report that arm pain limited his ability to use those 
muscles.  The impression was no evidence of neurologic lesion 
or ulnar neuropathy.

A March 1998 VA joints examination report does not note any 
relevant left elbow findings.

In January 1999, the Board remanded the case to the RO for 
additional development including any clinical records of left 
elbow treatment and post surgery therapy reports since April 
1996. 

In a February 1999 letter to the veteran, the RO requested 
that he report any pertinent left elbow treatment since April 
1996.  

In April 1999, the RO received additional VA clinical reports 
dated from 1996 to 1999; however, the reports were negative 
for any pertinent information.

In June 1999, the veteran submitted additional clinical 
reports.  Among these is an August 1995 VA request for a left 
elbow brace.  An October 1995 VA report notes left elbow 
treatment in an effort to reduce left elbow pain.

A June 1999 VA joints examination report did not address the 
left elbow.

Initially, the Board takes note of the April 1996 VA report 
indicating status post left elbow surgery with reports of 
constant left arm pain.  After remanding the issue for an 
additional search for information concerning this surgery, no 
further information has been uncovered.  The Board therefore 
finds that the duty to assist the veteran in developing this 
issue has been fulfilled. 

The above facts indicate that the veteran's left ulnar 
neuropathy is manifested by subjective complaints of pain and 
tingling down the arm to the fingers.  Some left arm and hand 
numbness is also shown by decreased sensation to pinprick.  
Neurologic lesion, ulnar neuropathy, muscle weakness, or 
limitation of motion of the left arm is not demonstrated by 
objective medical evidence.

As noted above, the veteran's left (minor side) ulnar 
neuropathy, cubital tunnel syndrome is currently 
noncompensably rated under Diagnostic Code 8516.  In rating 
the minor side, the code provides a 10 percent rating for 
mild incomplete paralysis; a 20 percent rating for moderate 
incomplete paralysis; a 30 percent rating for severe 
incomplete paralysis; and a 50 percent rating for complete 
paralysis (Griffin claw deformity) of the ulnar nerve.  The 
code further provides that when the involvement is wholly 
sensory, the assigned rating should be for the "mild," or at 
most, the "moderate" degree.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1999).

Comparing the provisions of the rating schedule to the 
current symptoms, the Board finds that indeed the criteria 
for at least a 10 percent rating for "mild" incomplete 
paralysis are met, as the veteran's symptoms are wholly 
sensory.  However, the rating schedule also permits the 
assignment of a 20 percent rating where sensory involvement 
is to a "moderate" degree.  In considering whether the 
symptoms indicate a "moderate" degree of impairment, the 
Board notes that the veteran has also complained of left arm 
pain and left elbow tenderness.  Although the complaints of 
pain and tenderness are mostly subjective, the recent VA 
examiner did note that the veteran was guarding the left arm 
during the examination.  Resolving any reasonable doubt in 
favor of the veteran, the Board also finds that the criteria 
for a 20 percent rating for "moderate" incomplete paralysis 
are met.  The next higher (40 percent) rating under 
Diagnostic Code 8516 is not warranted unless the medical 
evidence shows "severe" incomplete paralysis.  Impairment to 
that extent is clearly not met or approximated in this case. 

Consideration has been given to other potentially available 
diagnostic codes that provide higher ratings; however, 
because impairment due to such disorders as muscle damage, 
weakness or limitation of motion is not shown, it would 
appear that evaluation of this disability under any other 
potentially available diagnostic code is inappropriate.

The above rating determinations are based upon consideration 
of applicable provisions of the rating schedule.  
Additionally, however, there is no showing that the veteran's 
service-connected low back syndrome with lumbar scoliosis and 
left elbow disability reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation (than assigned herein) on an extra-schedular 
basis.  In this regard, the Board notes that neither the 
veteran's service-connected low back syndrome nor his left 
elbow disability has been objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  The Board emphasizes that the 
assignment of a 40 percent evaluation for severe lumbosacral 
strain and a 20 percent evaluation for the left elbow 
contemplates some interference with employment; interference 
beyond that, however, simply is not shown with respect to 
either disability.  Moreover, neither disability is shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection Claims

A.  Factual Background

The veteran's service medical records are largely negative 
for the claimed disorders (bilateral pes planus with 
posterior tibial tendinosis, a bilateral knee condition, 
memory loss, and tension/rebound headaches also diagnosed as 
probable migraine headaches).  These service medical records 
note a long history of sinus congestion and related problems 
and a November 1993 allergy clinic report notes complaint of 
headaches that frequently occurred over the forehead.  The 
service medical records contain no mention of any complaint 
or treatment of pes planus, tendinosis, knee conditions, or 
memory loss.

In the veteran's original claim for service connection 
submitted in December 1994, he mentioned such disorders as 
fallen arches, chondromalacia of both knees, and memory loss 
since 1990.  

A December 1994 VA general medical examination report notes 
several complaints, including athlete's foot and memory loss.  
Full range of motion of all joints was reported.  The 
examiner noted that there was no evidence of pathology, other 
than tinea pedis, and that all other complaints including 
memory loss were subjective only.

A December 1994 VA nose and sinus examination report notes 
sinus surgery in 1986 followed by the return of bifrontal 
headaches.  The headaches occurred two to three times per 
week and were somewhat relieved by aspirin or Tylenol.  The 
report also notes that the veteran had a history of 
allergies.  An examination of the nasal structures was 
essentially negative and the impression was chronic sinusitis 
with allergic rhinitis.  The examiner did not address the 
headaches.

A December 1994 joints examination report does not mention 
any foot or knee complaint except for a history of dry flaky 
skin of the feet.  The examiner noted that the feet had a 
normal posture with no Achilles tendonitis or plantar 
fasciitis.

A February 1995 VA Persian Gulf War examination report notes 
complaint of knee and ankle pain when walking.  The veteran 
also reported that since he returned from the Persian Gulf, 
he had daily headaches, which were generalized.  A VA 
consultation sheet dated in February 1995 reflects that the 
VA Persian Gulf examiner requested a CT study of the head 
because of the veteran's complaint of headaches.  

In March 1995, a VA CT brain scan showed no abnormalities.  

In April 1995, VA X-rays showed normal knees.  A VA mental 
health clinic report dated in April 1995 indicates headaches 
since returning from the Persian Gulf.  The examiner noted 
that there was no psychiatric pathology.  The impression was 
adjustment reaction.  No diagnosis was given.  Another April 
1995 report notes complaint of severe headaches since return 
from the war.  

A July 1995 VA neurology consultation report notes a history 
of headaches predating duty in the Persian Gulf but since 
that time they had become constant.  The examiner noted that 
the previous head CT was negative and that there were no 
other relative findings.  The examiner felt that the 
headaches were probable tension headaches and prescribed 
Elavil.  No diagnosis was given.  

In August 1995, another VA examiner saw the veteran and 
offered an assessment of history of tension headaches.

In July 1995, the veteran requested service connection for 
claimed head, stomach, and joint problems, possibly stemming 
from active service in the Persian Gulf.

A VA general medical examination report dated in August 1995 
contains diagnoses of chronic headaches, diffuse arthralgias, 
and chronic abdominal pain, among others.  

In an April 1996 rating decision, the RO denied claims for 
service connection for headaches, joint pain of knees and 
ankles, abdominal pain/stomach disorder, and memory loss due 
to undiagnosed illness.  The rating decision notes that none 
of the claimed conditions was noted in the veteran's service 
medical records or within two years of leaving the Persian 
Gulf.  In a January 1997 rating decision, the RO continued 
denial of service connection for headaches, memory loss, knee 
and ankle pain, and abdominal/stomach pain due to an 
undiagnosed illness.  

VA clinical reports received in May 1997 note that in May 
1997, the veteran reported that his headaches were preceded 
by an aura.  He reported that he had always had headaches 
during his lifetime and that his sisters suffered from 
migraines.  The assessment was migraine versus vascular 
headaches.  A neurology consultation was scheduled for June 
1997. 

A June 1997 VA neurology examination report notes complaints 
and findings relative to the left elbow and to the low back.  
It does not mention headaches or memory loss.

A March 1998 VA joints examination report notes complaint of 
bilateral knee and ankle pain.  During the examination, the 
veteran denied a history of trauma to the knees or ankles but 
he did mention that pain in the knees and ankles began in 
1985 and had become progressively worse since that time.  He 
reported use of Motrin for pain relief with some success and 
that he had also received steroid injections in the knees, 
with temporary relief.  He reported that he could currently 
walk about 500 yards before knee pain forced him to stop.  
The examiner noted that the veteran walked with a 
reciprocating heel toe gait with no evidence of antalgia.  He 
displayed a weak heel rise bilaterally with varus at the hind 
part of the foot.  Flexion of the ankles was essentially 
normal.  There was tenderness at the tibialis posterior 
tendon.  The knees showed full range of motion.  The examiner 
reported bilateral knee flexion to 120 degrees and extension 
to 0 degrees.  The examiner offered impressions of bilateral 
pes planus secondary to posterior tibial tendinosis and 
normal knees.  X-rays of the knees were negative.  X-rays of 
the feet showed minimal degenerative changes of both feet.  

An April 1998 VA neurological examination report notes that 
the veteran had not complained of any memory disturbance 
during three previous neurology consultations nor during the 
current examination.  The examiner noted that the veteran 
currently reported headaches.  The veteran indicated that he 
was currently enrolled in college and was making satisfactory 
academic progress.  He reported that he took headache 
medication daily and pain relievers daily.  The examiner 
reported that the veteran was alert with no sign of organic 
mental dysfunction.  Motor and sensory modalities were 
normal.  The examiner noted that the veteran's claims file 
contained documented tension headaches but felt that a major 
component could be "drug rebound headache" given the 
medications prescribed.  The examiner noted that there was no 
evidence of memory loss. 

In a June 1998 rating decision, the RO found that claims for 
service connection for bilateral pes planus with bilateral 
posterior tibialis tendinosis, a bilateral knee condition, 
memory loss, and tension/rebound headaches were not well 
grounded.  

In April 1999, the RO received additional VA outpatient 
reports dated from 1996 to 1999.  These reports note that in 
June 1997 an examiner recorded that the veteran had reported 
a history of headaches since adolescence but worse since 
Saudi Arabia.  Family history of migraine headaches was noted 
and the examiner offered a diagnosis of "headaches, probably 
migraine."  In September 1997, a VA examiner noted headaches 
for 7 to 8 years.  The headaches were described as sharp pain 
in the forehead occurring during the day or night.  The 
veteran reported that they might last from one minute to one 
day and they occurred three to four times per week.  There 
were also complaints of dizziness, blurred vision, and 
occasional nausea.  The examiner recorded a family history of 
severe headaches and noted that the veteran denied any drug 
use or smoking.  The examiner reported that the neurology 
examination was unremarkable and reported that there was "no 
known precipitating factors."  The assessment was probable 
combined tension-type headaches plus migraine.  The examiner 
felt that sinusitis was another possible cause of the 
headaches.

In June 1999, the veteran submitted a notice of disagreement 
(NOD) indicating dissatisfaction with the RO's rating 
decision of June 1998.  The veteran reported that during a 
recent examination for bilateral posterior tibial tendinosis, 
the doctor told him that there was something wrong with his 
feet but that the doctor might have failed to include it in 
his report.  The veteran reported that he told his doctor 
that he still had bilateral knee pain as well as pain in 
various other joints.  He reported continued memory loss.  He 
mentioned continued stomach disorders and continued headaches 
that he felt were not due to tension/rebound.  He requested 
further medical examination.   

In June 1999, the veteran submitted copies of VA medical 
records; however, these concern other claims and do not 
address pes planus, tendinosis, the knees, memory loss, and 
tension/rebound headaches.

A June 1999 VA joints examination report notes that the 
veteran could squat to near full squatting and resume 
standing.  He could stand on his tiptoes and his heels.  
There was no other information in the report that was 
pertinent to the service connection claims. 

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1131, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1999).  Degenerative 
arthritis shall be considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (1999).

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  See Collette v. Brown, 82 F.3d 389 
(1996).  However, the veteran has not claimed, and the record 
does not otherwise indicate, that the veteran served in 
combat during service.  The Board finds that the veteran did 
not serve in combat and that the provisions of 38 U.S.C.A. 
§ 1154(b) therefore do not apply.

Because the record establishes that the veteran did serve in 
Southwest Asia during the Persian Gulf War period, the 
regulation concerning service connection for certain 
undiagnosed illnesses should be mentioned briefly.  Except as 
otherwise provided, VA shall pay compensation to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of this Section, provided that 
such disability: (i) Became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and 
(ii) By history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  (2) 
For purposes of this Section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, nonmedical indicators that are capable 
of independent verification.  (3) For purposes of this 
Section, disabilities that have existed for 6-months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 U.S.C.A. § 1117 (West 
Supp 1999); 38 C.F.R. § 3.317(a)(1999).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) Fatigue; 
(2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) sign 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and, (13) menstrual disorders.  
38 C.F.R. § 3.317(b) (1999). 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War or if there was affirmative evidence of a supervening 
condition or if the illness is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c) (1999).

The threshold legal question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran must generally satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Last, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The Board notes that special provisions with respect to well-
groundedness apply to service connection claims arising from 
active service in Southwest Asia during the Persian Gulf War 
period.  According to VAOPGCPREC 04-99, a well grounded 
service connection claim under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 requires some evidence of the following 
four elements: Active service in Southwest Asia during the 
Persian Gulf War period; manifestations of one or more signs 
or symptoms of undiagnosed illness; objective indications of 
chronic disability of 10 percent of more during the specified 
period; and lastly, a nexus between the chronic disability 
and the undiagnosed illness.  VAOPGCPREC 04-99 further 
explains that evidence that the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis, or, at a minimum, that the illness has 
not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The manifestations may 
be established by lay evidence if the evidence pertains to 
signs or symptoms ordinarily susceptible to identification by 
lay persons.  The veteran's own testimony may also establish 
that the illness is chronic.  Lay evidence may also be 
sufficient to establish a nexus between the chronic 
disability and the undiagnosed illness where that nexus is 
capable of lay observation.  

In this case, the diagnosis of bilateral flexible pes planus 
with bilateral tibial tendinosis was not given until March 
1998, many years after active service.  The Board finds that 
no medical evidence of a nexus between the diagnosed 
condition and an incident of active service has been 
submitted.  Noting that X-rays first showed degenerative 
changes of the feet in March 1998, the Board also finds that 
competent medical evidence tending to show that degenerative 
changes of the feet were present in service or became 
manifest within any applicable presumptive period has not 
been submitted.  Although the veteran has asserted that there 
is a connection between active service and his bilateral foot 
disorders, the veteran, as a layman cannot supply an etiology 
of a medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In this regard, the Board emphasizes 
that a well-grounded claim must be supported by competent 
evidence, not merely allegations.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

The claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) if the bilateral foot condition is 
observed during service or during any applicable presumption 
period, if continuity is demonstrated thereafter, and if 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  The veteran 
has asserted continuity of symptomatology; however, to well 
ground the claim, he must still submit competent evidence of 
a relationship between the present condition and that 
symptomatology.  

With respect to the standard for well groundedness set forth 
in VAOPGCPREC 04-99, the Board notes that a diagnosis of 
bilateral flexible pes planus secondary to bilateral 
posterior tibial tendinosis was made in March 1998.  Because 
a diagnosis has been rendered, it cannot be said that the 
disorder "by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis."  
Therefore the provision for well groundedness under 
VAOPGCPREC 04-99 have not been met.  

The Board notes that the veteran has also reported ankle pain 
and that no diagnosis has been given that clearly accounts 
for the ankle pain.  As such, 38 C.F.R. § 3.317 might be for 
application for an undiagnosed illness manifested by ankle 
pain; however, the veteran reported that he has felt this 
ankle pain since 1985.  This is affirmative evidence that an 
undiagnosed illness manifested by ankle pain was not incurred 
during active service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  As such, the veteran 
must submit competent medical evidence relating inservice 
ankle pain symptoms to well ground the claim.  Because no 
such medical evidence has been submitted, the claim for 
service connection for bilateral pes planus or any other foot 
or ankle pain is not well grounded. 

With respect to the claim for service connection for a 
bilateral knee condition, the facts indicate that the veteran 
reported that knee pain began during active service in 1985 
and became progressively worse over time.  Service medical 
records are negative for any abnormality of either knee.  
Within a month of separation from active service, the veteran 
had reported chondromalacia of the knees.  Since that time, 
the medical evidence submitted has failed to identify any 
pathology of either knee, although the veteran's complaints 
of knee pain have persisted.  The lack of a current diagnosis 
concerning either knee necessarily renders the claim not well 
grounded under the legal standard of Epps, supra.  
Additionally, the claim fails to meet the well groundedness 
standard of VAOPGCPREC 04-99 because no nexus evidence (lay 
or medical) has been provided linking the knee pain to active 
Persian Gulf service.  Indeed, the veteran himself reported 
that the knee pain began in 1985.  Accordingly and similar to 
the analysis above, the Board finds that the kind of evidence 
necessary to well ground this claim has not been submitted.  
The claim for service connection for bilateral knee pain must 
be denied as not well grounded.

Concerning the claim for service connection for memory loss, 
the Board notes that the service medical records are negative 
for the claimed disorder and no diagnosis has been rendered.  
Even though the veteran first reported the condition to VA 
within the presumption period for organic disease of the 
nervous system and for psychosis, a medical opinion linking 
memory loss to a current psychiatric or nervous system 
disorder is needed to meet the well groundedness standard 
cited in Epps, supra.  

The claim fails to meet the well groundedness standard of 
VAOPGCPREC 04-99 because a recent examiner noted that the 
veteran did not have memory loss.  The Board must therefore 
find that the claim lacks objective evidence of a chronic 
disability caused by memory loss that is at least 10 percent 
or more disabling during the specified period.  The claim for 
service connection for memory loss must therefore be denied 
as not well grounded.  

Because the claims for service connection for bilateral pes 
planus with tibial tendinosis, bilateral knee pain, and for 
memory loss are not well grounded, VA is under no duty to 
assist in developing the facts pertinent to these claims.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances in this matter that would put VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well-ground the claims for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  The Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded service connection claim and the 
reasons why these three service connection claims are 
inadequate.  See Robinette v Brown, 8 Vet. App. 69, 77-78 
(1995).

Concerning the claim for service connection for 
tension/rebound headaches, the Board notes that in a January 
1999 Board decision, "frequent painful headaches" were found 
to be manifestations of the veteran's service-connected 
sinusitis.  As such, the recent claim for service connection 
for tension/rebound headaches will address headaches 
resulting from other etiology.  

A diagnosis of "chronic headaches" was given during an August 
1995 VA general medical examination.  In June 1997, a 
diagnosis of "headaches, probably migraine" was given (the 
Board will consider this a diagnosis of probable migraine 
headache).  At other times, clinical assessments included 
migraine versus vascular headache, tension plus migraine 
headache, and drug rebound headache.  One medical examiner 
found that the headaches were related to prescription 
medication taken, at least in part, for service-connected 
disabilities.  Another examiner felt that the headaches were 
the result of service-connected sinusitis.  The Board finds 
no reason to doubt these opinions and again notes that some 
headaches are considered to be part of the veteran's 
sinusitis disability.  

However, concerning the diagnosis of probable migraine 
headache, the Board finds that this represents an additional 
disability.  The evidence indicates that the veteran has 
persistently reported an increase in his headache 
symptomatology since returning from the Persian Gulf, that an 
additional diagnosis concerning probable migraine headaches 
was rendered, and that various etiologies have been offered, 
some of which tend to link the headaches to active service.  
The Board also notes that there is no medical evidence that 
tends to specifically exclude the veteran's active service as 
a possible cause of the probable migraines.  Considering the 
above, the Board is still quite uncertain as to whether the 
evidence favors the claim.  However, certainty is not the 
legal standard for granting claims.  Resolving reasonable 
doubt on the matter in favor of the veteran, the Board finds 
that the evidence favors the claim for service connection for 
tension/rebound headaches also diagnosed as probable migraine 
headaches. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 40 percent evaluation for the service-
connected low back syndrome with lumbar scoliosis granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent evaluation for service-
connected moderate incomplete paralysis of the left ulnar 
nerve with cubital tunnel syndrome is granted.

In the absence of evidence of a well-grounded claim, service 
connection for bilateral flexible pes planus (flat feet) with 
bilateral posterior tibial tendinosis, for bilateral knee 
pain, and for memory loss is denied.

The claim for service connection for tension/rebound 
headaches, also diagnosed as probable migraine headaches, is 
granted.



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 

